        Case 1:16-bk-13736-NWW           Doc 57   Filed 01/19/21     Entered 01/19/21 08:12:10     Desc
                                                  Page 1 of 6



                                   UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF TENNESSEE
                                          SOUTHERN DIVISION

IN RE:                                                             Case No.: 16‐13736 NWW
ERIN VARNELL GIBEAULT                                              Chapter 13


                                    NOTICE OF FINAL CURE PAYMENT

According to Fed. Bankr. Rule 3002.1(f), the Trustee gives notice that the amount required to cure the
prepetition default in the below claim has been paid in full and the Debtor(s) have completed all payments
under the plan.

Part 1: MORTGAGE INFORMATION
 Creditor Name:                      HOME POINT FINANCIAL CORPORATION


 Court Claim Number: 008           UCI: NA
Last Four of Account Id Number:      0474
 Property Address, if available:     2404 BAILEY AVENUE



Part 2: CURE AMOUNT
 a. Allowed prepetition arrearage:                                       $2204.60
 b. Prepetition arrearage paid by the Trustee:                           $2204.60
 c. Amount of postpetition fees, expenses and charges
       recoverable under FRBP 3002.1(c):                                 $0.00
 d. Amount of postpetition fees, expenses and charges
     recoverable under FRBP 3002.1(c) paid by the Trustee:               $0.00
 Total Disbursements by Trustee:                                         $36,946.99


Part 3: POST PETITION MORTGAGE PAYMENT
Mortgage is paid thru the Trustee conduit.

Current Monthly Mortgage Payment: $706.69

Next post-petition payment due: January 2021

To the extent that the Debtor is not current as of the date of this notice, the creditor should file
a response indicating same.


                       YOUR RESPONSE IS REQUIRED BY F.R.B.P Rule 3002.1(g)
        Case 1:16-bk-13736-NWW            Doc 57     Filed 01/19/21     Entered 01/19/21 08:12:10         Desc
                                                     Page 2 of 6

Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the
trustee, within 21 days after service of this notice, a statement indicating whether the creditor agrees that the
debtor(s) have paid in full the amount required to cure the default and stating whether the debtor(s) have (i)
paid all outstanding postpetition fees, costs, and escrow amounts due, and (ii) consistent with §1322(b)(5) of
the Bankruptcy Code, are current on all postpetition payments as of the date of the response. Failure to file and
serve the statement may subject the creditor to further action of the court, including possible sanctions. To
assist in reconciling the claim, a history of payments made by the Trustee is attached to copies of this notice
sent to debtor(s) and creditor.

I certify that the information contained herein is true and correct to the best of my knowledge, information and
reasonable belief.

Dated: 1/19/2021                                      Respectfully Submitted:

                                                      s/ Kara L. West, Trustee
                                                      Kara L. West (TN No. 25744)
                                                      Standing Chapter 13 Trustee
                                                      P.O. Box 511
                                                      Chattanooga, TN 37401
                                                      (423) 265-2261

                                          CERTIFICATE OF SERVICE

I hereby certify that on January 19, 2021 a copy of the Notice of Final Cure was served on those listed below as
indicated:

Via electronic noticing:

MARK T YOUNG & ASSOCIATES - ECF
US Trustee – ECF
Bankruptcy Court – ECF
 – ECF

Via U.S. First Class mail, postage prepaid, to the following entities at the address listed:

Debtor: ERIN VARNELL GIBEAULT, 2404 BAILEY AVENUE, , CHATTANOOGA, TN 37404
Creditor: HOME POINT FINANCIAL CORPORATION, 11511 LUNA ROAD SUITE 300, , FARMERS BRANCH, TX
75234-
Creditor Noticing Address:


                                                      s/ Kara L. West w/permission by DRJ (35)
                                                      Chapter 13 Trustee
                                                      P.O. Box 511
                                                      Chattanooga, TN 37401-0511
                                                      (423) 265-2261
          Case 1:16-bk-13736-NWW          Doc 57    Filed 01/19/21        Entered 01/19/21 08:12:10         Desc
                                             Disbursements
                                                    Page 3 offor
                                                              6 Claim
Case: 16-13736            ERIN VARNELL GIBEAULT
          HOME POINT FINANCIAL CORPORATION
                                                                                   Sequence: 24
          11511 LUNA ROAD SUITE 300
                                                                                      Modify:
                                                                                  Filed Date: 12/28/2016 12:00:00AM
          FARMERS BRANCH, TX 75
                                                                                  Hold Code:
Acct No: 0474/2404 BAILEY AVE 37404
          2404 BAILEY AVENUE CHATTANOOGA, TN-1ST MTG***

                                                Debt:   $34,742.39             Interest Paid:       $0.00
        Amt Sched:   $88,803.00                                                  Accrued Int:       $0.00
         Amt Due:       $706.69                 Paid:   $34,742.39              Balance Due:        $0.00

     name                             Type       Date          Check #      Principal    Interest       Total Reconciled
 0080       HOME POINT FINANCIAL CORPORATION
        HOME POINT FINANCIAL CORPORAT         12/31/2020       2093617       $706.69       $0.00     $706.69
        HOME POINT FINANCIAL CORPORAT         11/30/2020       2089794       $706.69       $0.00     $706.69 12/28/2020
        HOME POINT FINANCIAL CORPORAT         10/31/2020        2086012      $706.69       $0.00     $706.69 11/27/2020
        HOME POINT FINANCIAL CORPORAT         09/30/2020        2082173      $706.69       $0.00     $706.69 10/29/2020
        HOME POINT FINANCIAL CORPORAT         08/31/2020        2078203      $925.30       $0.00     $925.30 09/28/2020
        HOME POINT FINANCIAL CORPORAT         07/31/2020        2074225      $488.08       $0.00     $488.08 09/01/2020
        HOME POINT FINANCIAL CORPORAT         06/30/2020        2070231      $918.63       $0.00     $918.63 07/24/2020
        HOME POINT FINANCIAL CORPORAT         05/31/2020        2066172      $485.89       $0.00     $485.89 06/24/2020
        HOME POINT FINANCIAL CORPORAT         04/30/2020       2062184       $909.77       $0.00     $909.77 05/29/2020
        HOME POINT FINANCIAL CORPORAT V       04/14/2020       2058420      ($485.89)      $0.00     ($485.89) 04/14/2020
        HOME POINT FINANCIAL CORPORAT M       04/14/2020        2059701      $485.89       $0.00     $485.89 04/24/2020
        HOME POINT FINANCIAL CORPORAT         03/31/2020       2058420       $485.89       $0.00     $485.89 04/14/2020
        HOME POINT FINANCIAL CORPORAT         02/29/2020        2054293      $697.83       $0.00     $697.83 03/26/2020
        HOME POINT FINANCIAL CORPORAT         01/31/2020       2050297       $697.83       $0.00     $697.83 02/27/2020
        HOME POINT FINANCIAL CORPORAT         12/31/2019        2046268      $697.83       $0.00     $697.83 01/29/2020
        HOME POINT FINANCIAL CORPORAT         11/30/2019       2042247       $910.78       $0.00     $910.78 12/30/2019
        HOME POINT FINANCIAL CORPORAT         10/31/2019       2038340       $484.88       $0.00     $484.88 12/03/2019
        HOME POINT FINANCIAL CORPORAT         09/30/2019        2034243      $697.83       $0.00     $697.83 11/05/2019
        HOME POINT FINANCIAL CORPORAT         08/31/2019       2030207       $697.83       $0.00     $697.83 10/01/2019
        HOME POINT FINANCIAL CORPORAT         07/31/2019        2026019      $697.83       $0.00     $697.83 08/26/2019
        HOME POINT FINANCIAL CORPORAT M       07/12/2019       2023040       $697.83       $0.00     $697.83 07/26/2019
        HOME POINT FINANCIAL CORPORAT V       07/12/2019       2021844      ($697.83)      $0.00     ($697.83) 07/12/2019
        HOME POINT FINANCIAL CORPORAT         06/30/2019       2021844       $697.83       $0.00     $697.83 07/12/2019
        HOME POINT FINANCIAL CORPORAT         05/31/2019       2017647       $697.83       $0.00     $697.83 06/28/2019
        HOME POINT FINANCIAL CORPORAT         04/30/2019       2013264       $910.78       $0.00     $910.78 05/29/2019
        HOME POINT FINANCIAL CORPORAT         03/31/2019       2008857       $484.88       $0.00     $484.88 04/26/2019
        HOME POINT FINANCIAL CORPORAT         02/28/2019       2004707       $697.83       $0.00     $697.83 04/18/2019
        HOME POINT FINANCIAL CORPORAT         01/31/2019       2000574       $697.83       $0.00     $697.83 02/27/2019
        HOME POINT FINANCIAL CORPORAT         12/31/2018       1996510       $697.83       $0.00     $697.83 01/28/2019
        HOME POINT FINANCIAL CORPORAT         11/30/2018       1992457       $910.78       $0.00     $910.78 12/27/2018
        HOME POINT FINANCIAL CORPORAT         10/31/2018        1988428      $484.88       $0.00     $484.88 11/29/2018
                                                                                                                       1
         Case 1:16-bk-13736-NWW          Doc 57   Filed 01/19/21      Entered 01/19/21 08:12:10       Desc
   name                          Type         DatePage 4 ofCheck
                                                            6    #      Principal    Interest       Total Reconciled
    HOME POINT FINANCIAL CORPORAT           09/30/2018     1979994       $697.83       $0.00      $697.83 11/19/2018
       HOME POINT FINANCIAL CORPORAT        08/31/2018      1975839      $658.31       $0.00      $658.31 09/26/2018
       HOME POINT FINANCIAL CORPORAT        07/31/2018      1971481      $658.31       $0.00      $658.31 08/27/2018
       HOME POINT FINANCIAL CORPORAT        06/30/2018      1967161      $658.31       $0.00      $658.31 07/31/2018
       HOME POINT FINANCIAL CORPORAT        05/31/2018      1962832      $658.31       $0.00      $658.31 07/02/2018
       HOME POINT FINANCIAL CORPORAT        03/31/2018     1953667       $658.31       $0.00      $658.31 05/09/2018
       HOME POINT FINANCIAL CORPORAT        02/28/2018     1948947       $841.94       $0.00      $841.94 04/04/2018
       HOME POINT FINANCIAL CORPORAT        01/31/2018      1944521      $474.68       $0.00      $474.68 03/16/2018
       HOME POINT FINANCIAL CORPORAT        12/31/2017      1939888      $658.31       $0.00      $658.31 02/07/2018
       HOME POINT FINANCIAL CORPORAT        11/30/2017      1935391      $658.31       $0.00      $658.31 01/02/2018
       HOME POINT FINANCIAL CORPORAT        10/31/2017      1930821      $839.97       $0.00      $839.97 12/08/2017
       HOME POINT FINANCIAL CORPORAT        09/30/2017      1926199      $476.65       $0.00      $476.65 11/03/2017
       HOME POINT FINANCIAL CORPORAT        08/31/2017     1921507       $658.31       $0.00      $658.31 09/27/2017
       HOME POINT FINANCIAL CORPORAT        07/31/2017      1916819    $1,316.62       $0.00    $1,316.62 08/24/2017
       STONEGATE MORTGAGE CORPORT V         07/13/2017     1913060       ($658.31)     $0.00      ($658.31) 07/13/2017
       STONEGATE MORTGAGE CORPORT           06/30/2017     1913060       $658.31       $0.00      $658.31 07/13/2017
       STONEGATE MORTGAGE CORPORT           05/31/2017      1908315      $776.85       $0.00      $776.85 06/30/2017
       STONEGATE MORTGAGE CORPORT           04/30/2017      1903356      $972.60       $0.00      $972.60 05/31/2017
       STONEGATE MORTGAGE CORPORT           03/31/2017     1898594       $484.62       $0.00      $484.62 05/01/2017
       STONEGATE MORTGAGE CORPORT           02/28/2017      1893598    $1,495.73       $0.00    $1,495.73 03/27/2017
       STONEGATE MORTGAGE CORPORT V         02/14/2017      1888978 ($2,194.99)        $0.00    ($2,194.99) 02/14/2017
       STONEGATE MORTGAGE CORPORT M         02/14/2017      1889358    $2,194.99       $0.00    $2,194.99 03/02/2017
       STONEGATE MORTGAGE CORPORT           01/31/2017      1888978    $2,194.99       $0.00    $2,194.99 02/14/2017
                                                         Sub-totals: $34,742.39       $0.00 $34,742.39

0081       HOME POINT FINANCIAL CORPORATION
       HOME POINT FINANCIAL CORPORAT        12/31/2020     2093617       $341.60       $0.00      $341.60
       HOME POINT FINANCIAL CORPORAT        11/30/2020     2089794        $39.00       $0.00       $39.00 12/28/2020
       HOME POINT FINANCIAL CORPORAT        10/31/2020      2086012       $39.00       $0.00       $39.00 11/27/2020
       HOME POINT FINANCIAL CORPORAT        09/30/2020      2082173       $39.00       $0.00       $39.00 10/29/2020
       HOME POINT FINANCIAL CORPORAT        08/31/2020      2078203       $69.33       $0.00       $69.33 09/28/2020
       HOME POINT FINANCIAL CORPORAT        07/31/2020      2074225       $26.93       $0.00       $26.93 09/01/2020
       HOME POINT FINANCIAL CORPORAT        06/30/2020      2070231       $50.84       $0.00       $50.84 07/24/2020
       HOME POINT FINANCIAL CORPORAT        05/31/2020      2066172       $27.16       $0.00       $27.16 06/24/2020
       HOME POINT FINANCIAL CORPORAT        04/30/2020     2062184        $50.85       $0.00       $50.85 05/29/2020
       HOME POINT FINANCIAL CORPORAT V      04/14/2020     2058420       ($27.15)      $0.00      ($27.15) 04/14/2020
       HOME POINT FINANCIAL CORPORAT M      04/14/2020      2059701       $27.15       $0.00       $27.15 04/24/2020
       HOME POINT FINANCIAL CORPORAT        03/31/2020     2058420        $27.15       $0.00       $27.15 04/14/2020
       HOME POINT FINANCIAL CORPORAT        02/29/2020      2054293       $39.00       $0.00       $39.00 03/26/2020
       HOME POINT FINANCIAL CORPORAT        01/31/2020     2050297        $39.00       $0.00       $39.00 02/27/2020
       HOME POINT FINANCIAL CORPORAT        12/31/2019      2046268       $39.00       $0.00       $39.00 01/29/2020
       HOME POINT FINANCIAL CORPORAT        11/30/2019     2042247        $50.90       $0.00       $50.90 12/30/2019
       HOME POINT FINANCIAL CORPORAT        10/31/2019     2038340        $27.10       $0.00       $27.10 12/03/2019

                                                                                                                    2
  Case 1:16-bk-13736-NWW          Doc 57   Filed 01/19/21       Entered 01/19/21 08:12:10     Desc
name                          Type     DatePage 5 ofCheck
                                                     6    #       Principal   Interest       Total Reconciled
 HOME POINT FINANCIAL CORPORAT       09/30/2019     2034243          $39.00     $0.00       $39.00 11/05/2019
HOME POINT FINANCIAL CORPORAT        08/31/2019     2030207         $39.00      $0.00       $39.00 10/01/2019
HOME POINT FINANCIAL CORPORAT        07/31/2019     2026019         $39.00      $0.00       $39.00 08/26/2019
HOME POINT FINANCIAL CORPORAT V      07/12/2019     2021844        ($39.00)     $0.00    ($39.00) 07/12/2019
HOME POINT FINANCIAL CORPORAT M      07/12/2019     2023040         $39.00      $0.00       $39.00 07/26/2019
HOME POINT FINANCIAL CORPORAT        06/30/2019     2021844         $39.00      $0.00       $39.00 07/12/2019
HOME POINT FINANCIAL CORPORAT        05/31/2019     2017647         $39.00      $0.00       $39.00 06/28/2019
HOME POINT FINANCIAL CORPORAT        04/30/2019     2013264         $50.90      $0.00       $50.90 05/29/2019
HOME POINT FINANCIAL CORPORAT        03/31/2019     2008857         $27.10      $0.00       $27.10 04/26/2019
HOME POINT FINANCIAL CORPORAT        02/28/2019     2004707         $39.00      $0.00       $39.00 04/18/2019
HOME POINT FINANCIAL CORPORAT        01/31/2019     2000574         $39.00      $0.00       $39.00 02/27/2019
HOME POINT FINANCIAL CORPORAT        12/31/2018     1996510         $39.00      $0.00       $39.00 01/28/2019
HOME POINT FINANCIAL CORPORAT        11/30/2018     1992457         $50.90      $0.00       $50.90 12/27/2018
HOME POINT FINANCIAL CORPORAT        10/31/2018     1988428         $27.10      $0.00       $27.10 11/29/2018
HOME POINT FINANCIAL CORPORAT        09/30/2018     1979994         $39.00      $0.00       $39.00 11/19/2018
HOME POINT FINANCIAL CORPORAT        08/31/2018     1975839         $39.00      $0.00       $39.00 09/26/2018
HOME POINT FINANCIAL CORPORAT        07/31/2018     1971481         $39.00      $0.00       $39.00 08/27/2018
HOME POINT FINANCIAL CORPORAT        06/30/2018     1967161         $39.00      $0.00       $39.00 07/31/2018
HOME POINT FINANCIAL CORPORAT        05/31/2018     1962832         $39.00      $0.00       $39.00 07/02/2018
HOME POINT FINANCIAL CORPORAT V      05/14/2018     1958319        ($39.00)     $0.00    ($39.00) 05/14/2018
HOME POINT FINANCIAL CORPORAT M      05/14/2018     1959629         $39.00      $0.00       $39.00 05/25/2018
HOME POINT FINANCIAL CORPORAT        04/30/2018     1958319         $39.00      $0.00       $39.00 05/14/2018
HOME POINT FINANCIAL CORPORAT        03/31/2018     1953667         $39.00      $0.00       $39.00 05/09/2018
HOME POINT FINANCIAL CORPORAT        02/28/2018     1948947         $49.88      $0.00       $49.88 04/04/2018
HOME POINT FINANCIAL CORPORAT        01/31/2018     1944521         $28.12      $0.00       $28.12 03/16/2018
HOME POINT FINANCIAL CORPORAT        12/31/2017     1939888         $39.00      $0.00       $39.00 02/07/2018
HOME POINT FINANCIAL CORPORAT        11/30/2017     1935391         $39.00      $0.00       $39.00 01/02/2018
HOME POINT FINANCIAL CORPORAT        10/31/2017     1930821         $49.76      $0.00       $49.76 12/08/2017
HOME POINT FINANCIAL CORPORAT        09/30/2017     1926199         $28.24      $0.00       $28.24 11/03/2017
HOME POINT FINANCIAL CORPORAT        08/31/2017     1921507         $39.00      $0.00       $39.00 09/27/2017
HOME POINT FINANCIAL CORPORAT        07/31/2017     1916819         $78.00      $0.00       $78.00 08/24/2017
STONEGATE MORTGAGE CORPORT V         07/13/2017     1913060        ($39.00)     $0.00    ($39.00) 07/13/2017
STONEGATE MORTGAGE CORPORT           06/30/2017     1913060         $39.00      $0.00       $39.00 07/13/2017
STONEGATE MORTGAGE CORPORT           05/31/2017     1908315         $28.51      $0.00       $28.51 06/30/2017
STONEGATE MORTGAGE CORPORT           04/30/2017     1903356         $34.32      $0.00       $34.32 05/31/2017
STONEGATE MORTGAGE CORPORT A         04/10/2017             0        $0.00    ($40.06)   ($40.06) 01/16/2019
STONEGATE MORTGAGE CORPORT A         04/10/2017             0       $40.06      $0.00       $40.06 01/16/2019
STONEGATE MORTGAGE CORPORT           03/31/2017     1898594         $18.24      $0.00       $18.24 05/01/2017
STONEGATE MORTGAGE CORPORT           02/28/2017     1893598         $43.68      $0.00       $43.68 03/27/2017
STONEGATE MORTGAGE CORPORT V         02/14/2017     1888978        ($41.93)   ($40.06)   ($81.99) 02/14/2017
STONEGATE MORTGAGE CORPORT M         02/14/2017     1889358         $41.93    $40.06        $81.99 03/02/2017
STONEGATE MORTGAGE CORPORT           01/31/2017     1888978         $41.93    $40.06        $81.99 02/14/2017


                                                                                                           3
  Case 1:16-bk-13736-NWW   Doc 57   Filed 01/19/21   Entered 01/19/21 08:12:10      Desc
name                   Type     DatePage 6 ofCheck
                                              6    #   Principal   Interest        Total Reconciled
                                          Sub-totals: $2,204.60      $0.00    $2,204.60

                                         Grand Total: $36,946.99    $0.00




                                                                                                  4
